1                                 UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     LAUSTEVEION JOHNSON,                                  Case No. 3:19-cv-00772-RCJ-CLB
4                                             Plaintiff                    ORDER
5              v.
6     NEVADA OFFENDER MANAGEMENT
      DIVISION, et al.,
7
                                          Defendants
8
9
     I.        DISCUSSION
10
               On December 30, 2019, Plaintiff, an inmate in the custody of the Nevada
11
     Department of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C.
12
     § 1983 and filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).
13
               Plaintiff’s application to proceed in forma pauperis is incomplete. Under 28 U.S.C.
14
     § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed
15
     in forma pauperis and attach both an inmate account statement for the past six months
16
     and a properly executed and current financial certificate.         Plaintiff has submitted a
17
     financial certificate dated May 9, 2019 and an inmate account statement for the period of
18
     November 10, 2018 through May 9, 2019. Therefore, Plaintiff has not submitted a current
19
     financial certificate or an inmate account statement for the past six months. (See ECF
20
     No. 1). Plaintiff will be granted an opportunity to cure the deficiencies of his application
21
     to proceed in forma pauperis by filing a current financial certificate and an inmate account
22
     statement for the past six months, or in the alternative, pay the full $400 filing fee for this
23
     action.     If Plaintiff fails to file a current financial certificate and an inmate account
24
     statement for the past six months, the Court will dismiss the case in its entirety, without
25
     prejudice, to file a new case when Plaintiff is able to acquire the necessary documents to
26
     file a complete application to proceed in forma pauperis. The Court will retain Plaintiff’s
27
     civil rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of
28
     the filing fee is resolved
1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
3    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
4    as the document entitled information and instructions for filing an in forma pauperis
5    application.
6           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
7    order, Plaintiff will either: (1) file a current financial certificate and an inmate account
8    statement for the past six months in compliance with 28 U.S.C. § 1915(a); or (2) pay the
9    full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
10   administrative fee).
11          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file a current financial
12   certificate and an inmate account statement for the past six months, the Court will dismiss
13   the case, without prejudice, for Plaintiff to file a new case when he is able to acquire the
14   necessary documents to file a complete application to proceed in forma pauperis.
15          DATED: January 7, 2020.
16
17                                             UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
